Information Disclosure Statement
The Information Disclosure Statement filed on August 3, 2022 has been considered. The Examiner notes that foreign patent document cite number 4 (JPH04129527) could not be considered because no English translation or abstract was included. An initialed copy of the Form 1449 is enclosed herewith.

Reasons for Allowance
Claims 1-11, 13, 14, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11, 13, 14, and 17-23 continue to be allowable in view of the Information Disclosure Statement filed 8/3/2022. Specifically, the Applicant’s claims continue to be novel and non-obvious in view of the prior art dating back to the Applicant’s priority date of June 29, 2009. The claims are novel and non-obvious, since a prior art reference does not exist alone or in combination, to explicitly teach at least a training system having a subject phantom, spatial tracking system, and simulation system “wherein the feedback and evaluation information includes healthy tissue damaged” (as in independent claims 1 and 17) or “provide feedback on a number of simulated ablations performed, [and] a duration of the procedure” (as in independent claim 13).
Therefore, no statutory rejections regarding subject-matter eligibility or prior art exist, and claims 1-11, 13, 14, and 17-23 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715         

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715